COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 TONY RAY PLUMLEE,
                                                §              No. 08-13-00033-CR
                  Appellant,
                                                §                 Appeal from the
 v.
                                                §           355th Judicial District Court
 THE STATE OF TEXAS,
                                                §             of Hood County, Texas
                  Appellee.
                                                §                 (TC#CR 12202)

                                         O R D E R

       The Court has received and filed notice that Appellant died on March 5, 2013. Because

the appeal was perfected before Appellant’s death, and we have not yet issued a mandate, it is

ORDERED that the appeal is permanently abated. See TEX.R.APP.P. 7.1(a)(2).

       IT IS SO ORDERED this 11th day of December, 2013.



                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.